


EXHIBIT 10.1




SIXTH MODIFICATION TO LOAN AND SECURITY AGREEMENT




This Sixth Modification to Loan and Security Agreemnt (this “Modification”) is
entered into by and between TransTech Systems, Inc., a(n) Oregon corporation
(“Borrower”) and Capital Source Business Finance Group, a dba of BFI Business
Finance, a California corporation (“Lender”) as of this 6th day of December,
2018, at Campbell, California.




RECITALS




A.          Lender and Borrower have previously entered into or are concurrently
herewith entering into a Loan and Security Agreement (the “Agreement”) dated
December 9, 2008.




B.          Lender and Borrower may have previously executed one or more
Modifications to Loan and Security Agreement (the “Previous Modification(s)”).




C.          Borrower has requested, and Lender has agreed, to modify the
Agreement as set forth below.




AGREEMENT




For good and valuable consideration, the parties agree as set forth below:




1.          Incorporation by Reference.  The Agreement and the Previous
Modification(s), if any, as modified hereby and the Recitals are incorporated
herein by this reference.




2.          Effective Date.  The terms of this Modification shall be in full
force and effect as of December 12, 2018.




3.          Modification to Agreement.  The Agreement is hereby modified as
follows:




a.   The following definition(s) as set forth in “Section 1.1 Definitions.”
is(are) hereby amended and restated in its(their) entirety as set forth below:




“Maximum Account Advance” means the sum of Two Hundred Thousand and 00/100
Dollars ($200,000.00).




“Maximum Amount” means the sum of Two Hundred Thousand and 00/100 Dollars
($200,000.00).




b.   The following Section(s) is(are) hereby amended and restated in its(their)
entirety as set forth below:




2.2.3.          Minimum Monthly Interest Payment. means Interest, together with
the Administrative Fee payable under this Agreement on a monthly basis, shall
not be less than Five Hundred and 00/100 Dollars (500.00) (the “Minimum Monthly
Interest Payment”).




10.6.           Extraordinary Transactions and Disposal of Assets.  Borrower
shall not enter into any transaction not in the ordinary and usual course of
Borrower’s business, including the sale, lease, license, or other disposition
of, moving, relocation, or transfer, whether by sale or otherwise (including by
means of a division of a legal entity into two or more separate entities,
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law, or any analogous
action taken pursuant to any other applicable law), of any of Borrower’s
properties or assets (other than sales of Inventory to buyers in the ordinary
course of Borrower’s business as currently conducted) except as permitted by
this Agreement or the Loan Documents.  Nothing herein shall prohibit Borrower
from disposing of worthless or obsolete assets from time to time in the ordinary
course of Borrower’s business provided that 1) Borrower shall notify Lender
prior to doing so if Borrower is disposing of assets valued at or having a cost
greater than Twenty-Five Thousand Dollars ($25,000.00); 2) Lender shall receive
all of the proceeds from any sale of such worthless or obsolete assets (which
proceeds Lender shall apply toward the repayment of the Obligations); and 3)
such assets shall not include Borrower’s customer list or any portion thereof.




Page 1 of 3

--------------------------------------------------------------------------------




4.          Fee.  On December 12, 2018, Borrower agrees to pay a Loan Fee in the
amount of Five Hundred  and 00/100 Dollars ($500.00) which sum represents a
three (3) month pro-rated portion of the annual fee due.




5.          Legal Effect.  Except as specifically set forth in this
Modification, all of the terms and conditions of the Agreement remain in full
force and effect.




6.          Counterparts.  This Modification may be executed in any number of
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute a single original.




7.          Electronic Signature.  This Modification, or a signature page
thereto intended to be attached to a copy of this Modification, signed and
transmitted by facsimile machine, telecopier or other electronic means
(including via transmittal of a “pdf” file) shall be deemed and treated as an
original document.  The signature of any person thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party hereto, any facsimile, telecopy
or other electronic document is to be re-executed in original form by the
persons who executed the facsimile, telecopy of other electronic document.  No
party hereto may raise the use of a facsimile machine, telecopier or other
electronic means or the fact that any signature was transmitted through the use
of a facsimile machine, telecopier or other electronic means as a defense to the
enforcement of this Modification.




8.          Integration.  This is an integrated Modification and supersedes all
prior negotiations and agreements regarding the subject matter hereof.  All
amendments hereto must be in writing and signed by the parties.




9.          Choice of Law; Venue; JURY TRIAL WAIVER.  The terms and provisions
of Sections 16 (titled “Choice of Law”), 17 (titled “Venue”) and 18 (titled
“JURY TRIAL WAIVER”) of the Agreement shall apply in all respects to this
Modification, and the same are incorporated herein by this reference.




IN WITNESS WHEREOF, the parties have executed this Sixth Modification to Loan
and Security Agreement as of the date first set forth above.




Capital Source Business Finance Group

a dba of BFI Business Finance




/s/ Colleen M. Gonia

 

TransTech Systems, Inc.







/s/ Steve Waddle

By:  Colleen M. Gonia

Its:  Vice President

 

By:  Steve Waddle

Its:  Controller




Page 2 of 3

--------------------------------------------------------------------------------




EXHIBIT A







Page 3 of 3

--------------------------------------------------------------------------------